PER CURIAM.
Willie B. Fluker appeals the denial of his petition for writ of habeas corpus, in which he challenged the parole commission’s revocation of his conditional release supervision. Without issuing an order to show cause, the trial court dismissed the petition for failure to exhaust administrative remedies. In its brief to this court, the parole commission correctly acknowledges that there are no administrative remedies available by which to seek review of the revocation of conditional release supervision. Accordingly, the order dismissing appellant’s petition for writ of ha-beas corpus is reversed, and the matter is remanded to the trial court for further proceedings.
MINER, ALLEN and PADOVANO, JJ., concur.